UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


SHERIF el-MASHAD, et al.,         :
                                  :
            Petitioners,          :
                                  :
       v.                         : Civil Action No. 05-0270 (JR)
                                  :
GEORGE W. BUSH, et al.,           :
                                  :
            Respondents.          :


                                ORDER


            Petitioners having been transferred from Guantanamo Bay

so that they are no longer in United States custody, their

petition for habeas corpus is dismissed as moot.    See, In re

Petitioners Seeking Habeas Corpus Relief in Relation to Prior

Detention at Guantanamo Bay, 08-mc-0444 (Jan. 12, 2009) [Dkt. No.

79].




                                      JAMES ROBERTSON
                                United States District Judge